DETAILED ACTION
This office action is in response to Applicant’s communication of 10/20/2021. Amendments to claims 1, 3, 4, 10, 11, 13 and 14 have been entered.  Claims 16, 19 and 20 have been canceled.  New claims 21, 22 and 23 have been entered.  Claims 1-15, 17, 18 and 21-23 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17, 18 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing the process and claim 11 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to manage a collateralized loan which is a fundamental economic practice, mitigating risk through collateral monitoring, and commercial or legal interaction, agreements in the form of contracts directed to business relations, and thus grouped as Certain Methods of Organizing Human Activity.  

[1] “receive first collateral data … associated with an item of collateral used to secure the secured loan;”
[2] “receive second collateral data regarding an environment of the item of collateral …;”
[3] “associate the first collateral data and second collateral data with a unique identifier associated with the item of collateral, …”; 
[4] “… instantiate a … contract corresponding to the secured loan in response to the association of the first collateral data and the second collateral data with the unique identifier, wherein the … contract includes …: monitor the first collateral data and the second collateral data, interpret a collateral event based on at least one of the first collateral data and the second collateral data, …execute a loan-related action in response to the collateral event,” AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 7 of 19 
Serial Number: 16/804,234Dkt: SFTX-0009-U01-C01Filing Date: Feb 28, 2020	These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore fall under the Certain Methods of Organizing Human Activity enumerated grouping but for the recitation of generic computer components suitably programmed with known technology. That is, other than the nominal recitation of a “blockchain service circuit”, a “blockchain”, at least one “sensor”, a “data collection circuit”, an “Internet of Things circuit”, a “smart contract circuit”, a “smart contract” and at least one “processor”, a “device” and corresponding “application programming interface (API)” (claim 1), and a “blockchain”, a “sensor” and a “smart contract” (claim 11), there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity grouping. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic computing devices, i.e. processors with memory suitably programmed with blockchain technology and a smart contract to perform the limitation steps, see at least paragraph [00117], [00120], [00153], [00156] of the specification. The distributed ledger, blockchain and smart contract technology is leveraged for its inherent use to perform the abstract idea, see at least paragraph [00132-00134] of the specification.  The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, recording, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, e.g. blockchain and smart contract technology, see MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computing devices suitably programmed with smart contracts and blockchain technology to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a stores data relating to secured loans and corresponding collateral data…”, “…receive first collateral data from at least one sensor associated with an item of collateral”, “…receive second collateral data regarding an environment of the item of collateral…” and “…generate one or more blocks containing data…”, “…generate one or more hash values…” and “…link the one or more blocks to the blockchain via the one or more hash values…” in claims 1 and 12 are all adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, recording, storing and transmitting, see MPEP 2106.05(g). Mere instructions, for instance in the form of smart contract executed on a blockchain programmed on a generic computing device, to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Providing access to information based on a level of access is also not an inventive concept as password and log on features to include biometrics for authenticating an individual were well known at the time of priority of the instant application.
	The recited limitations of each independent claim is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Claiming blockchain technology and smart contracts, i.e. programmed instructions, to carry out the abstract idea does not provide significantly more than the abstract idea. Furthermore, the insignificant extra-solution activity claimed such as the steps quoted above are akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). The hashing and recording of blocks containing specific data/information is claimed at a very high level of generality such that it is merely what was known at the time of the instant application’s priority date used in the manner intended and applied to the abstract idea that has been identified. 
Dependent claims 2-1, 12-15, 17, 18 and 21-23 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 12 merely recite interpreting data to discern a condition of the collateral.  This can be performed manually but for the recitation of a generic computing element.  defines terms and conditions of modifying the contract.  Claim 3 merely lists various types of sensors to be used to gather information as one of ordinary skill in the art would expect. Claims 4 and 14 merely define the collateral event as being associated with a collateral characteristic such as is well understood when evaluating collateral as security for a loan.  Claim 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for managing a collateralized loan further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to manage a collateralized loan) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed with blockchain technology and smart contracts) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1-10, see the Remarks filed 10/20/2021, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-10 has been withdrawn. 
Applicant’s arguments and amendments with respect to the 35 U.S.C. 103 rejection of claims 1-20, now claims 1-15, 17, 18 and 21-23, see the Remarks filed 10/20/2021, have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20, now claims 1-15, 17, 18 and 21-23, has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20, now claims 1-15, 17, 18 and 21-23, filed in  the Remarks of 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues, on page 15 of the Remarks, “Applicant submits the recitations of amended independent claims 1 and 11, when considered together, i.e., as a whole, integrate the alleged abstract idea into a practical application, and are thus not directed to an abstract idea under Step 2A Prong 2. In particular, Applicant respectfully submits that the recitations of amended independent claims 1 and 12 demonstrate an improvement to the lending arts by 
	The concept of managing a collateralized loan through monitoring and updating the value of said collateral against a known value needed for satisfying an amount of collateral is an abstract concept known in the financial and lending areas.  Applicant’s invention may be an improvement to this abstract concept, but an improved abstract idea is still abstract.  The access control features recited by Applicant and applied to accessing, e.g. through authenticating a password or biometric, a smart contract on a blockchain was not invented by Applicant nor is this technology used in any other manner, either individually or in combination, than one of ordinary skill in the art at the time of priority would have expected it to be used.  In fact, it is claimed at such a high level of generality that one would interpret the access control as merely entering a password to gain access to a computer database, i.e. a blockchain.  A plain reading of Applicant’s specification, in at least paragraphs [00224], [00244-00245], [00249] and [0376] and many other places throughout make it clear that access control is merely comparing something received to something known, at best, which is not a practical application as it is generally linking an authentication protocol in a computing environment.  
On pages 16 and 17 of the Remarks, Applicant argues “Applicant respectfully submits that the combination of using access control features to regulate access to data regarding collateral for a smart contract is not a generic computer function nor was it conventional at the time of the effective filing date of the current application. In particular, Applicant respectfully submits that a system, other than Applicant's own invention, for providing differing levels of access to smart contract collateral data stored in a blockchain did not exist prior to the effective filing date of the current Application. In other words, the recitations of amended independent 
	Using control features to control access, as is disclosed in Applicant’s specification in at least those paragraphs identified in paragraph 15 above, is merely receiving a password or biometric to authenticate an individual.  This concept was well known prior to Applicant’s priority date.  The fact that Applicant applies this known feature to accessing a blockchain with smart contracts does not improve any technology or computer element and is instead merely adding what was well known, routine and conventional at the time.  Examiner has provided publications, on the PTO-892, that disclose access levels based on authentication for accessing information on a blockchain or distributed ledger.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered to be a business solution, using computers and blockchain technology executing smart contracts, to a problem of managing a collateralized loan. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed a “blockchain service circuit”, a “blockchain”, at least one “sensor”, a “data collection circuit”, an “Internet of Things circuit”, a “smart contract circuit”, a “smart contract” and at least one “processor”, a “device” and corresponding “application programming interface (API)” all suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in managing a collateralized loan, for which a computer is used as a tool in its ordinary capacity.
See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-15, 17, 18 and 21-23 under 35 U.S.C. 101 is maintained by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/11/2022